Citation Nr: 1001083	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  09-42 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post bypass, as secondary to service-
connected cardiac arrhythmia, auricular fibrillation, 
paroxysmal.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from 
February 1943 to January 1946, in the U.S. Coast Guard from 
October 1946 to October 1949, and in the U.S. Air Force from 
June 1951 to July 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In a September 2007 rating decision, the RO 
decision service connection for coronary artery disease, 
status post bypass, as secondary to service-connected cardiac 
arrhythmia, auricular fibrillation, paroxysmal.  Following 
receipt of additional evidence, in rating decisions in 
February 2008, and January 2009, the RO confirmed and 
continued the prior denials. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The competent evidence of record shows that the Veteran's 
service-connected cardiac arrhythmia, auricular fibrillation, 
paroxysmal, aggravated his coronary artery disease, status 
post bypass.


CONCLUSIONS OF LAW

The criteria for service connection for coronary artery 
disease, status post bypass, as secondary to service-
connected cardiac arrhythmia, auricular fibrillation, 
paroxysmal, on the basis of aggravation have been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009); Allen v. 
Brown, 7 Vet. App. 439 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed. 

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-
service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the Court held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service- connected condition, a veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the holding in Allen.  The amendment sets a 
standard by which a claim based on aggravation of a 
nonservice-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen v. 
Brown, 7 Vet. App. 439, 446-449 (1995), it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection 
may be made.  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  This 
had not been VA's practice, which suggests that the recent 
change amounts to a substantive change.  

Under the changes, the section heading of 38 C.F.R. § 3.310 
was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury" and the 
previously designated paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added as follows:  Aggravation of nonservice-connected 
disabilities. Any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that service connection is warranted for 
his coronary artery disease, status post bypass, because it 
is aggravated by his service-connected cardiac arrhythmia and 
auricular fibrillation, paroxysmal.

A July 2004 VA examination report notes that the Veteran has 
a history of paroxysmal atrial fibrillation.  When he was on 
active duty he was hospitalized from February 25, 1965 
through March 1965.  Since this episode, he has had other 
episodes of atrial fibrillation; however, no medical evidence 
of such is of record.  The examiner also noted that the 
Veteran has a history of coronary artery disease and coronary 
angioplasty in 1986, as well as four-vessel coronary artery 
bypass surgery in 1996.  The examiner opined that the cardiac 
status is stable and that the coronary artery disease, status 
post bypass graft and status post angioplasty, are unrelated 
to the service-connected paroxysmal atrial fibrillation 
(which was noted to be a major contributor).  

A May 2006 private health care record notes a diagnosis of 
congestive heart failure.  

The Veteran was admitted to the hospital for approximately 
five days in January 2007.  He was having difficulty dealing 
with his congestive heart failure.  In December 2006 he had 
fallen into atrial fibrillation, which was associated with 
fatigue and exertional dyspnea.  Different medical changes 
then ensued, which initially caused a decreased heart rate.  
It was noted that the Veteran had angioplasty in 1986 and a 
coronary bypass grafting to four targets in 1996.  In the 
summer of 2006 he had fallen into atrial fibrillation.  Heart 
rate was regular on admission.  In the hospital he continued 
to have slow fibrillation.  It was suggested that he undergo 
pacemaker placement.  An echocardiogram confirmed an ejection 
fraction of 40-45 percent.  There was moderate to severe 
mitral regurgitation, and there was moderate sclerosis with 
mild valvular aortic stenosis.  He underwent permanent 
pacemaker placement on January 9, 2007.  The discharge 
diagnoses were congestive heart failure; valvular heart 
disease with mild aortic stenosis, moderate to severe mitral 
regurgitation, and mild left ventricular dysfunction; and 
chronic atrial fibrillation with a slow ventricular response 
to medications.  

A February 2007 private medical record notes that the Veteran 
was admitted with worsening congestive heart failure despite 
medical therapy.  He had been having slow atrial fibrillation 
with multiple pauses of just over three seconds in duration.  
The Veteran denied recent episode of syncope or chest pain.  
The impression was arteriovenous block exacerbated by 
medication, atrial fibrillation (persistent and valvular 
heart disease), atherosclerotic coronary artery disease or 
atherosclerotic origin (physiology of which was noted to be 
atrial fibrillation), and severe left atrial dilation.  

A June 2007 letter from a private treatment provider 
indicates that the Veteran had dyspnea on exertion with 
routine activities around his house.  He was noted to have a 
well-functioning pacemaker with good battery life.  His lungs 
were clear.  The physician felt that the Veteran's fatigue 
was multifactorial and that it was related to the 
medications, his age, coronary disease, low grade heart 
failure, diabetes, and atrial fibrillation.  

A September 2008 letter from a private physician, J. C. 
Hostetter, M.D., indicates that the Veteran's paroxysmal 
atrial fibrillation dates back fifty or sixty years.  The 
Veteran currently has Class III heart failure symptoms.  The 
atrial fibrillation does not relate per se to the coronary 
disease; but, it does make managing his heart failure 
symptoms more difficult.  Dr. Hostetter opined that the 
underlying atrial fibrillation is contributing to the Class 
III heart failure symptoms, because losing his atrial kick 
with atrial fibrillation does decrease the cardiac output and 
make him more prone to dyspnea and fluid accumulation in the 
setting of his known severely reduced left ventricular 
function and little reserve.  For this reason, the atrial 
fibrillation is playing a role and contributing to the 
ongoing symptoms of heart failure.

VA treatment records from August 2006 and August 2007 note 
ongoing coronary artery disease.

A November 2008 VA examination report notes that the claims 
file and medical records were reviewed.  The examiner (a VA 
cardiologist) pointed out that there are no medical records 
available for review which show that the Veteran was in 
chronic atrial fibrillation from 1965 to 2002.  It was noted 
that the Veteran had angioplasty in 1986, coronary artery 
disease in 1994 with angioplasty, coronary artery bypass 
graft times four in 1996, percutaneous transluminal coronary 
angioplasty in 2007 with one stent, congestive heart failure 
in 1997, cardioversion for atrial fibrillation in 1997, 
pacemaker implant in 2007, and chronic obstructive pulmonary 
disease with emphysema noted in 2002 and 2003, as well as 
hypertension.  The examiner, upon examination of the Veteran, 
diagnosed him with history of chronic atrial fibrillations 
status post single chamber ventricular pacemaker.  The 
problem associated with the diagnosis was paroxysmal atrial 
fibrillation.  The examiner noted that the Veteran's "heart 
condition" had its onset in 1994 when he had a myocardial 
infarction.  His cardiac disease has progressively gotten 
worse and now he has Class III heart failure symptoms.  He 
has no endocarditis or pericarditis.  He has constant 
fatigue, intermittent dizziness, and dyspnea on mild 
exertion.  

The November 2008 VA examiner conducted stress tests, 
ECG/Holter, echo tests, blood tests, and a chest X-ray.  The 
examiner stated that the Veteran has atherosclerotic coronary 
artery disease status post myocardial infarction, history of 
atrial fibrillation, and chronic congestive heart failure 
with valvular heart disease.  The examiner opined that the 
atherosclerotic coronary artery disease status post 
myocardial infarction with angioplasty is less likely as not 
(less than 50/50 probability) caused by or a result of his 
service-connected arrhythmia, atrial fibrillation.  This is 
because the Veteran has multiple risk factors for his 
development of coronary artery disease, namely 
hyperlipidemia, diabetes mellitus, and hypertension.  
However, the examiner found that the chronic congestive heart 
failure is at least as likely as not (50/50 probability) 
aggravated (but not caused by or a result of) by a recurrent 
atrial fibrillation that is related to his service-connected 
cardiac arrhythmia, atrial fibrillation, paroxysmal.  This is 
because the atrial fibrillation aggravated the symptoms of 
congestive heart failure by lowering the cardiac output due 
to irregular electric impulse.  

A July 2009 VA opinion addendum (authored by the VA 
cardiologist who conducted the November 2008 examination) 
notes that the Veteran's recurrent atrial fibrillation 
aggravated the symptoms of congestive heart failure by 
lowering the cardiac output due to irregular electric 
impulse.  The extent of the aggravation caused is very 
minimal considering all the comorbidities that the Veteran 
has, namely diabetes mellitus, chronic obstructive pulmonary 
disease, coronary artery disease, and moderate to severe 
mitral valve regurgitation and aortic stenosis.  
Nevertheless, the VA examiner maintained his opinion 
concerning aggravation.

A September 2009 VA opinion addendum notes that it is 
impossible to quantify the extent of aggravation from the 
atrial fibrillation.  The nurse practitioner who conducted 
the examination stated that there was no recurrence of acute 
congestive heart failure during the VA examination.  EKG 
showed paced rhythm with intrinsic rhythm of sinus rhythm.  
The objective findings supporting the incidence of congestive 
heart failure is the elevated BNP of 2647 pg/ml, the echo 
report of LV size, which was mildly enlarged; LVSF - 
moderately reduced ejection fraction of 30-35 percent; LVH 
moderate concentric, chest X-ray showing moderate 
cardiomegaly.  There is no objective finding in the medical 
records except by speculation that the atrial fibrillation 
persisted.  The objective finding of why the atrial 
fibrillation is not the primary cause of the congestive heart 
failure is that the heart rhythm has been regular.  
Congestive heart failure was documented after the coronary 
heart disease with bypass.  His METS is primarily attributed 
to his chronic obstructive pulmonary disease.  The nurse 
practitioner who authored the addendum stated that she could 
not determine the baseline manifestation of the congestive 
heart failure (if it occurred) prior to the status post 
bypass, as there is no medical record of treatment for his 
atrial fibrillation from 1965 to 2002.  

Although the Board notes that the September 2009 VA nurse 
practitioner opined that a baseline could not be established 
for congestive heart failure in order for aggravation to be 
quantified, the Board finds that there are two opinions in 
favor of the claim which, in giving the Veteran the benefit 
of the doubt, outweigh the September 2009 negative opinion.

First, the Veteran's private physician, Dr. Hostetter, opined 
that the service-connected arrhythmia and fibrillation play a 
role in the Veteran's heart failure.  Specifically, Dr. 
Hostetter opined that the service-connected atrial 
fibrillation makes managing the heart failure symptoms more 
difficult.  The rationale given was that the underlying 
atrial fibrillation contributes to the Class III heart 
failure symptoms in that the resulting loss of atrial kick 
from the atrial fibrillation decreases the cardiac output and 
makes the Veteran more prone to dyspnea and fluid 
accumulation in the setting of his known severely reduced 
left ventricular function and little reserve.  

The private opinion and rationale are essentially echoed by 
the November 2008 VA examiner.  The November 2008 VA 
examiner, a cardiologist, opined that there is aggravation of 
the congestive heart failure by the cardiac arrhythmia and 
atrial fibrillation because the atrial fibrillation lowers 
the cardiac output due to irregular electric impulse.

In sum, the Board finds that even though the July 2009 
addendum fails to quantify the amount of aggravation, and the 
September 2009 VA opinion also cannot determine a baseline 
congestive heart failure prior to aggravation, this does not 
amount to no aggravation.  Initially, the Board notes that 
the September 2009 VA opinion was not that of a cardiologist.  
Instead, it is the opinion of a nurse practitioner.  The 
Board finds that Dr. Hostetter's September 2008 opinion and 
the November 2008 VA examiner's opinion are sufficient to 
establish aggravation of the coronary artery disease status 
post bypass by the service-connected cardiac arrhythmia, 
auricular fibrillation, paroxysmal.  As such, service 
connection is granted for coronary artery disease status post 
bypass, as secondary to cardiac arrhythmia, auricular 
fibrillation, paroxysmal.




ORDER


Service connection for coronary artery disease, status post 
bypass, as secondary to service-connected cardiac arrhythmia, 
auricular fibrillation, paroxysmal, is granted.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


